Exhibit 10.4

      (SUPERIOR WELL SERVICES LOGO) [l36437al3643700.gif]   Superior Well
Services, Inc..
1380 RT 286 East Suite #121
Indiana, PA 15701
Telephone 724-465-8904

April 17, 2009
Mr. Tom Stoelk
1380 Rt. 286 East, Suite 121
Indiana, PA 15701
Dear Tom:
     This letter is to memorialize our agreement that you have volunteered to
reduce your annualized base salary by 10%, to $216,000. This agreement will
constitute an amendment to your Employment Agreement which was executed by you
on September 15, 2008 (the “Employment Agreement”). You explicitly acknowledge
and agree that the reduction in your base salary has been completely voluntary
and will not be considered a “Change in Terms of Service,” as defined in the
Employment Agreement.
     Thank you for your continued service to Superior Well Services.

     
 
  Sincerely,
 
   
 
  /s/ Dave Wallace
ACCEPTED AND AGREED:
   
 
   
/s/ Thomas Stoelk
   
April 17, 2009
   

 